Per Curiam.
In this cause an opinion was filed on June 1, 1912 (68 Wash. 610, 123 Pac. 1018). The remittitur was sent down on July 3, 1912. Thereafter on March 6, 1913, the appellants filed in this court a motion to recall the remittitur in order that a further opinion may be filed directing and instructing the city council as to the manner in which a new assessment shall be cast, and advising them as to what interest shall be allowed on special warrants heretofore issued.
This court lost jurisdiction of the cause when the remittitur went down. For the purpose of correcting a mistake, or en*605forcing its judgment, this court may recall a remittitur, if application therefor is made with due diligence. Port Angeles Pac. R. Co. v. Cooke, 38 Wash. 184, 80 Pac. 305; State ex rel. Burke v. Board of Com’rs, 61 Wash. 684, 112 Pac. 929.
There is no contention that any mistake was made in the original opinion, nor has application for a recall of the remittitur been made with due diligence. The motion is denied.